DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting apparatus” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding Claim 3, the word “form” in Line 3 appear to be misspelled and should be “from.”  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “the two protrusive portions,” reference number 58.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation "the slit of the LED module" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination this claim is being construed as “the slit of the light-guiding ring. . . . “
Regarding Claim 5, Claim 5 recites the limitation “an external portion" in Lines 5-6.  It is unclear if Applicant intends to introduce an additional “external portion” or if this is the same “external portion” previously introduced in Claim 1; therefore, the scope of Claim 5 is indefinite.
Regarding Claim 5, Claim 5 does not include the word “further” before comprises in Line 2.  Not including the word “further” makes it unclear if the claims are redefining or adding to the existing limitations.  Therefore, Claim 6 each has an indefinite scope.  For the purposes of examination Claim 6 will be treated as though the claims include the language “further comprises.”
Regarding Claim 6, Claim 6 recites the limitation "the annular groove of the casing" in Lines 2-3 and “the annular groove of the cover” in Lines 4-5. There is insufficient antecedent basis for these limitations in the claim.
Regarding Claim 8, Claim 8, Lines 1-2, recites the limitation “the protrusive portions. . . .” it is unclear whether the Applicant intends to claim the protrusive portions of the cover  or the casing or both; therefore, the scope of Claim 8 is indefinite.
Regarding Claim 9, Claim 9, Lines 2-3, recites the limitation “the protrusive portions. . . .” it is unclear whether the Applicant intends to claim the protrusive portions of the cover or the casing or both; therefore, the scope of Claim 9 is indefinite.
Regarding Claim 9, Claim 9 recites the limitation “on a same and side . . . .” it is unclear what applicant intends to claim by “on a same and side.” For the purposes of examination this claim is being construed as “on a same side. . . . “
Regarding Claims 2-9, Claims 2-9 are rejected under 35 U.S.C. 112(b) by virtue of each claims depending upon Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US 2021/0222866 A1) in view of King et al. (US 2019/0314962 A1).
Regarding Claim 1, Niwa discloses an extensive shaft assembly comprising: a casing (21); an extensive shaft (11) extending throughout the casing (21); a sensor (30) connected to the extensive shaft (11); a warning apparatus (40) comprising: a light-guiding ring (22) comprising a slit (E3/51a, see examiner annotated Fig. 9), an internal 
    PNG
    media_image1.png
    545
    419
    media_image1.png
    Greyscale
annular portion (E2, see examiner annotated Fig. 9) and an external annular portion (E1), see examiner annotated Fig. 9; and an LED module (16) located in the slit (E3/51a) of the light-guiding ring (22) (See Fig. 5); and a connecting apparatus (17) for connecting the light-guiding ring (22) to the casing (3) so that the external annular portion (E1) of the light-guiding ring (22) is visible between the casing (3) and the connecting apparatus (21/23).
Niwa does not disclose a sensor connected to the extensive shaft (11); a warning apparatus; wherein the LED module is electrically connected to the sensor.
However, King teaches an extensive shaft assembly comprising a sensor (130/132/134) connected to the extensive shaft (108); a warning apparatus (116); with an LED module (116) that is electrically connected to the (130/132/134). See Paragraph 0020-21 and Fig. 4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shaft assembly of Niwa wherein a sensor connected to the extensive shaft; a warning apparatus; wherein the LED module is electrically connected to the sensor, as taught by King, as a known means for enhancing the tool of Niwa by allowing a user to efficiently measure the amount of torque applied to a workpiece.

    PNG
    media_image2.png
    458
    787
    media_image2.png
    Greyscale
Regarding Claim 2, Niwa, as modified, discloses the extensive shaft assembly according to Claim 1, as previously discussed above, wherein the connecting apparatus (Niwa, 21/23) comprises a cover (Niwa, 55) connected to the casing (Niwa, 21) so that the light-guiding ring (Niwa, 22) is located between the cover (Niwa, 55) and the casing (Niwa, 21). See Niwa, Fig. 5.

Regarding Claim 3, Niwa, as modified, discloses the extensive shaft assembly according to Claim 2, as previously discussed above, wherein the cover (Niwa, 55) comprises an aperture (Niwa, 55a), wherein the extensive shaft (Niwa, 11) comprises an output portion (Niwa, 11/20) extending from the casing (Niwa, 21) through the aperture (Niwa, 55a).
Regarding Claim 4, Niwa, as modified, discloses the extensive shaft assembly according to Claim 2, as previously discussed above, wherein the casing (Niwa, 21) comprises an annular groove (Niwa, 46), 
Niwa, as modified, may not explicitly wherein the cover (Niwa, 55) comprises an annular groove, wherein the annular grooves together receive the internal annular portion (Niwa, E2) of the light-guiding ring (Niwa, 22).
However, Niwa (Fig. 18) teaches a cover (240) comprising of an annular groove (242) wherein the annular grooves together receive the internal annular portion (231a) of the light-guiding ring (230). See Fig. 18.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shaft assembly of Niwa, as modified, to further include wherein the cover (Niwa, 55) comprises an annular groove, wherein the annular grooves together receive the internal annular portion (Niwa, E2) of the light-guiding ring (Niwa, 22), as taught by Niwa (Fig. 18), for the purpose of providing complimentary connecting parts that will reduce the likelihood of damage to the light-guiding ring during assembly and use.
Regarding Claim 5, Niwa, as modified, discloses the extensive shaft assembly according to Claim 4, as previously discussed above, wherein the casing (Niwa, 21) further comprises a recessed portion (18) extending along the annular groove (Niwa, 46) of the casing (Niwa, 21/220), wherein the cover (Niwa, 55/240) comprises a recessed portion extending along the annular groove (Niwa, 242) of the cover (Niwa, 55/240), wherein the recessed portions together provide a gap (the space in between the casing and the cover) between the casing (Niwa, 21/220) and the cover (Niwa, 55/240), wherein the external annular portion (Niwa, E1) of the light-guiding ring (Niwa, 22/230) is visible through the gap (See Examiner Annotated Fig. 3; and Fig. 18). See Fig.’s 3 and 18. The light-guiding ring is visible through the gap by virtue of the cover having a light transmittance range of more than zero, for example 50% to 100%. See Niwa, Paragraph 0093.

    PNG
    media_image3.png
    479
    738
    media_image3.png
    Greyscale

Regarding Claim 6, Niwa, as modified, discloses the extensive shaft assembly according to Claim 2, wherein the casing (Niwa, 21/220) comprises a protrusive portion (Niwa, 222/223) extending along the annular groove (Niwa, 46) of the casing (Niwa, 21/220), wherein the cover (Niwa, 55/240) comprises two protrusive portions (See examiner annotated Fig. 18) extending along the annular groove (Niwa, 242) of the cover (Niwa, 55/240) and a cutout (See examiner annotated Fig. 18) locate between the protrusive portions (See examiner annotated Fig. 18) of the cover ((Niwa, 55/240), wherein the protrusive portion (Niwa, 222/223)) of the casing (Niwa, 21/220) is inserted in the cutout (See examiner annotated Fig. 18) of the cover (Niwa, 55/240).
Regarding Claim 7, Niwa, as modified, discloses the extensive shaft assembly according to Claim 6, wherein the LED module (Niwa, 16; 232/233) and the slit (Niwa, see examiner annotated Fig. 9 and 18) of the light-guiding ring (Niwa, 22/230) are covered by the protrusive portions (Niwa, 222/223). See Niwa, Fig. 18.
Regarding Claim 8, Niwa, as modified, discloses the extensive shaft assembly according to Claim 7, wherein the protrusive portions (Niwa, 222/223, and See examiner annotated Fig. 18) together cover one fourth of the external annular portion (Niwa, E1) of the light-guiding ring (Niwa, 22/230) in the vicinity of the slit (Niwa, see examiner annotated Fig. 9 and 18), wherein the gap (by virtue of the cover having a light transmittance range of more than zero, for example 50% to 100%. See Niwa, Paragraph 0093.) exposes the remaining three fourths of the external annular portion (Niwa, E1) of the light-guiding ring (Niwa, 22/230).
To the extent that Applicant may argue that Niwa (Fig. 18), as modified, does not explicitly disclose wherein the protrusive portions (Niwa, 222/223) cover one fourth of the external annular portion (Niwa, E1), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Niwa (Fig. 18), as modified,  wherein the protrusive portions (Niwa, 222/223) cover one fourth of the external annular portion (Niwa, E1), as a matter of design choice regarding the transmission of the lighting, requiring routine experimentation with predictable results. Additionally, it has been held that changes in size/proportions and/or the recitation of relative dimensions does not establish patentability over the prior art when the device having the claimed relative dimensions would not perform differently than the prior art device. See MPEP 2144.04.IV.A. It is further noted that the specification does not indicate the criticality of the cover being one fourth of the external annular portion nor any evidence of unexpected results.	
Regarding Claim 9, Niwa, as modified, discloses the extensive shaft assembly according to Claim 6, further comprising a display (King, 114) electrically connected to the sensor (King, 130/132/134), wherein the protrusive portions (17, 58) and the display (King, 114) are located on a same side (the exterior side) of the extensive shaft assembly (Niwa, 11; King, 108).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lutz (US 2008/0074865 A1) Fig. 6; and Friedman (US 8,317,350 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723